Citation Nr: 0330902	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On August 29, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Contact the National Personnel 
Records Center (NPRC), and request 
another search for any service medical 
records for the veteran, and also ask 
NPRC to search for clinical records of 
inpatient treatment at a military 
facility located in or near Saigon, for 
treatment of gunshot wounds, requiring 
use of plasma and blood transfusion, in 
June or July 1969.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

Please also request from NPRC sick and 
morning reports from May 15, 1969 to 
July 30, 1969.  The veteran's service 
department was the Army, and his 
personnel records (DA-20) indicate that 
the veteran's unit, in May 1969 to July 
1969 was Company A, 2nd Battalion, 39th 
Infantry, 9th Infantry Division, and 
from July 16 to July 30, 1969, was HHC & 
BAND DISCOM (Division Support Command), 
9th Infantry Division.  The following 
month, in August 1969, the veteran was 
attached to Company A, 2nd Battalion, 60th 
Infantry, 3rd Brigade, 9th Infantry 
Division.

2.  If no additional clinical records or 
sick and morning reports are obtained 
from NPRC, provide the above identifying 
information to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), requesting the same 
information.

3.  After the above development is 
completed, make arrangements with the 
appropriate VA medical facility/ies for 
the veteran to be afforded examination 
of the liver, by a specialist in 
infectious diseases if available, to 
determine the etiology of the veteran's 
hepatitis C.  Send the claims folder to 
the examiner for review.  The veteran 
should be afforded examination as 
necessary to determine the current 
nature and severity of his hepatitis C.  
Any indicated tests and diagnostic 
procedures deemed necessary should be 
conducted.  The examiner is requested to 
review all pertinent records associated 
with the claims files, particularly 
service medical records and citations 
reflecting the conditions under which 
the veteran served, records reflecting 
post-service risk factors for hepatitis 
C, and to obtain a history which 
reflects risk factors for hepatitis C, 
to include discussion of risk factors 
generally (drug use, high risk sexual 
activity; or household contact with an 
infected person), any relevant risk 
factors, such as number, location, and 
size of tattoos, periods of 
homelessness, or other factors disclosed 
by the record or by the veteran's 
history.  Following examination of the 
veteran, and in conjunction with a 
review of the claims folder, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's hepatitis C was 
incurred in service or as a result of 
any incident of service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


